DETAILED ACTION
1.	Claims 1-9 are pending.
Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on December 13, 2019 is being considered by the examiner.
3.	Figure 2 of the application is directed to the claimed invention.

    PNG
    media_image1.png
    598
    798
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Halpern (US 2012/0331542 A1).

Regarding claim 9, Halpern discloses a transfer apparatus comprising:
	a storage unit (Memory 250, figure 2) configured to store an addition list including a specific address (ND TABLE 170) and a valid period of the specific address (TIMEOUT 253 of figure 2);
	a receiving unit configured to receive data (Incoming Packets, figure 2);
	a check unit configured to check whether an address included in data received by the receiving unit within the valid period ([0021]: “Entries in the ND table 170 have lifetimes, and are removed when they time out.”) is the specific address (“Is the destination address stored in an ND Table Maintained by the Router?”);
	a discard unit configured to discard the data in a case where the check unit finds out that the address included in the data is not the specific address (“Address Not in ND Table, Discard the packet, 340”;, figure 3), or a case where the valid period has expired (“Entries in the ND table store address information of the hosts that have been verified by the router to be active.  The router forwards the packet to the destination address if the destination address is stored in the ND table.  Otherwise, the packet is discarded.”  See abstract); and
	sending unit (“Forwarding Module 220) configured to send the data to a destination of the data in a case where the check unit confirms that the address included in the data is the specific address within the valid period (“Address in ND Table, Forward the packet to the destination address 330”).
	([0006]: “The ND table contains entries with each entry storing address information of one of the hosts that have been verified by the router to be active.  The method further comprises: forwarding the packet to the destination address is stored in the ND table; and discarding the packet in response to a determination that the destination address is not stored in the ND table.”)

    PNG
    media_image2.png
    589
    808
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    629
    559
    media_image3.png
    Greyscale

	Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

7.	Claims 1, 3-4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Halpern (US 2012/0331542 A1) in view of Morino et al. (US 2005/0216730 A1).
	Regarding claim 1, Halpern discloses a transfer apparatus comprising:
	a second storage unit configured to store an addition list including a specific address (host address) not included in the reliable information and a valid period (time out 253)  of the specific address (“Entries in the ND table store address information of the hosts that have been verified by the router to be active.”);
	a receiving unit configured to receive data (Incoming packets);
	a check unit configured to check whether either a destination address or a source address included in data received at the receiving unit within the valid period is the specific address (“the ND table containing entries with each entry storing address information of one of the hosts that have been verified by the router to be active;”).
	Halpern fails to disclose a storage unit configured to store a whitelist for storing reliable information indicating that communication between a source address and a destination address is authorized, and
	a generation unit configured to specific reliable information indicating that communication between the destination address and the source address included in the data is authorized and register the generated specific reliable information to the whitelist in a case where the check unit confirms within the valid period that either address is the specific address.
	Morino et al. in the same field of invention teaches ([0073]: “When the router 120 receives the packet sent from the delivery source terminal 110, the router controller 121 first picks up an address and port of delivery destination as well as an address and port of delivery source, and checks whether transmission of the packet is permitted or not prohibited by referring to the routing table 122.  When transmission is not permitted, packet transfer is not executed and the packet is discarded.”)  
	Morino et al. further discloses a first storage unit configured to store a whitelist for storing reliable information indicating that communication between a source address and a destination address is authorized;
	a generation unit (an authentication code generation and verification) configured to specific reliable information indicating that communication between the destination address and the source address included in the data is authorized and register in a white list.

    PNG
    media_image4.png
    458
    759
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    352
    625
    media_image5.png
    Greyscale

“When transmission is permitted and not prohibited, the authentication code generation & verification unit 123 verified the TTL value.  The authentication code generation & verification unit 123 picks up the TTL value and the TTL authentication code from the header; first reads the authentication code key that is associated with the TTL, an address and a port of delivery source and an address and a port of delivery destination and that is stored in the authentication code key table 125; generates an authentication code by using a Hash function; and compares the authentication code with the TTL authentication code picked up from the packet header to verify that the two codes have the same value.”)
	Morino et al. teaches ([0013]: “the present invention is to provide a content delivery terminal device and a content receiving terminal device which authenticate the content transmission control device and prevent delivery of content to the unspecified number of persons.”)
	Therefore, it would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine Han with Morino et al. 

	Regarding claim 3, Halpern discloses the transfer apparatus according to claim 1, further comprising a discard unit configured to discard the data in a case where the check unit finds out that neither address is the specific address or a case where the valid period has expired.  ([0006]: “The ND table contains entries with each entry storing address information of one of the hosts that have been verified by the router to be active.  The method further comprises: forwarding the packet to the destination address in response to a destination that the destination address is stored in the ND table; and discarding the packet in response to a determination that the destination address is not stored in the ND table.”)
	Morino et al. also discloses the limitation of claim 3. (“checks whether transmission of the packet is permitted or not prohibited by referring to the routing table 122.  When transmission is not permitted, packet transfer is not executed and the packet is discarded.”)  

	Regarding claim 4, Halpern in view of Morino et al. further disclose the transfer apparatus according to claim 1, further comprising:
	Halpern further teaches a third storage unit configured to store a transfer table including MAC addresses of communication apparatuses connected with the transfer apparatus and port numbers of ports connected with the communication apparatuses;

    PNG
    media_image6.png
    352
    659
    media_image6.png
    Greyscale

Morino et al. further discloses a determination unit configured to determine a destination of the data with reference to the transfer table after the specific reliable information generated by the generation unit is registered to the whitelist; and 
a sending unit configured to send the data to the destination determined by the determination unit. (see figure 8)

    PNG
    media_image7.png
    542
    907
    media_image7.png
    Greyscale

It would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine Halpern with Morino et al. to implement the invention of claim 4.
	
	Regarding claims 7 and 8, Halpern in view of Morino et al. further discloses the transfer apparatus according to claim 1, further comprise: 
	a processor capable of executing a program configured to generate the specific address and the valid period of the specific address and store the generated specific address and the valid period to the addition list;
	a fourth storage unit configured to store the program; and 
	a circuit configured to execute the check by check unit, wherein the circuit includes the second storage unit.  See figure 2 of Halpern and figure 9 of Morino et al.
	Therefore, it would have been obvious to those having ordinary skill in the art before the claimed invention was made to combine Halpern with Morino et al. so to implement the claimed invention of claims 7 and 8.

Allowable Subject Matter
8.	Claims 2, 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412